Citation Nr: 0028595	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  96-51 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
multiple sclerosis, effective from November 1, 1995.

2.  Entitlement to an increased rating for manic depressive 
reaction (bipolar disorder), currently rated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


REMAND

The veteran served on active duty in the military from July 
19, 1990, to May 13, 1994.  She also had one month and ten 
days of prior active duty service.  She appealed to the Board 
of Veterans' Appeals (Board) from July 1996 and July 1997 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina-which, collectively, 
granted service connection and assigned a 30 percent rating 
for multiple sclerosis (MS) from November 1, 1995, denied a 
rating higher than 30 percent for a manic depressive reaction 
(bipolar disorder), and denied a total disability rating 
based on individual unemployability (TDIU).  See Fenderson v. 
West, 12 Vet. App. 119, 125-126, 132 (1999); AB v. Brown, 
6 Vet. App. 35, 39 (1993).

After conducting a preliminary review of the record, the 
Board remanded the claims to the RO in April 1999 for further 
development, to include obtaining additional medical records 
from the Dorn VA Medical Center (VAMC) in Columbia, from the 
VA outpatient clinic in Greenville, and from a fee-basis 
private physician, Roger Ray, M.D.  The Board also remanded 
the case to obtain records from the Social Security 
Administration (SSA), and to have the veteran undergo VA 
psychiatric and neurologic examinations.  The Board requested 
the medical evaluations for various reasons, including the 
need to obtain clinical opinions concerning the severity of 
the bipolar disorder and MS, particularly in terms of the 
applicable rating criteria, but also to distinguish the 
extent of the veteran's functional impairment that is due to 
service-connected factors-as opposed to non-service-
connected causes or etiologies-and in turn the resulting 
impact, if any, that her service-connected disabilities have 
on her ability to work.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  The Board further requested that the RO 
determine whether rating the MS disability according to the 
body part(s) (or system(s)) affected would result in a more 
favorable rating than the rating currently assigned.  
See 38 C.F.R. § 4.124a (1999); but cf. 38 C.F.R. § 4.14 
(avoidance of pyramiding).  And lastly, since the veteran 
disagreed with the rating initially assigned for her MS, the 
Board requested that the RO determine whether she is entitled 
to "staged" ratings for this disability to compensate her 
for times since filing her claim when MS may have been more 
severe than at others.  Fenderson, 12 Vet. App. at 125-126.

The RO completed most of the development requested by 
the Board, including obtaining the additional VA medical 
records as well as those from Dr. Ray and the SSA.  However, 
the veteran is entitled to full compliance with the 
directives of the Board's remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Although completing the development 
initially requested in the earlier remand will result in 
further delay of a final decision on the merits of this 
appeal, the "duty to assist" the veteran in fully 
developing the evidence pertinent to her claims is not 
discretionary.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 19.9; 
see also, e.g., Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Goss v. Brown, 
9 Vet. App. 109 (1996).

The VA psychiatrist who examined the veteran on remand in May 
2000 indicated, among other things, that she has both a 
bipolar disorder and a "significant" personality disorder, 
mostly borderline in nature.  The examining psychiatrist 
also indicated that, although it was difficult to 
differentiate ("tease out") exactly what symptoms the 
veteran was having, it appeared that her functioning was a 
result of the aggregate effect of her bipolar disorder, MS, 
and borderline personality disorder-although the symptoms 
associated with the MS, in particular, "have obviously 
become worse" and "have caused a greater deal of disability 
for functioning" than have the symptoms associated with her 
psychiatric disorders, which are less severe and only cause a 
"moderate" degree of social and occupational impairment and 
are not as disabling as her medical problems related to the 
MS.  As a further indication of this, the psychiatrist 
pointed out that the veteran had a Global Assessment of 
Functioning (GAF) score of 60, both currently and for the 
previous year, when considering only the extent of her 
psychiatric impairment-whereas her GAF score would have been 
much lower had the examiner combined the effect of  both 
medical and psychiatric problems.

Conversely, the medical opinion of the VA neurologist who 
examined the veteran on remand was remarkably different.  The 
VA neurologist indicated that there were legitimate reasons 
to question whether the veteran even had MS, especially since 
she was essentially asymptomatic in all relevant respects 
during the clinical evaluation, and since there was no 
indication that she had ever undergone a complete clinical 
work-up (e.g., a spinal tap) to either definitely confirm or 
rule out the diagnosis.  The VA neurologist pointed out that 
the diagnosis had been based on the results of magnetic 
resonance imaging (MRI) studies conducted in 1995 and 1996 
that showed unidentified bright objects ("white matter") in 
the left parietal lobe of the brain-but which were not in 
the area where MS usually occurred, i.e., in the corpus 
collosum.  Therefore, because of the vague history and 
inconclusive records, the VA neurologist was unable to 
confirm the diagnosis of MS, and he went on to note that, 
even if the veteran did in fact have it, it may be "in 
remission."  Another significant clinical finding of note 
was X-ray evidence confirming that the veteran had 
degenerative joint disease (DJD) of the cervical segment of 
her spine, which the VA neurologist indicated may be causing 
her muscle spasms, neck pain, and limitation of motion.  The 
neurologist noted the veteran's extensive psychiatric history 
involving the bipolar disorder and borderline personality 
disorder, which the VA neurologist indicated "definitely 
outweighs" her current demyelinating disease (MS), if any.  
And lastly, the neurologist indicated that the veteran's 
complaints of headaches were "atypical" for the migraine 
type; that, considering she also experiences hallucinations 
with the headaches, they may be related to her psychiatric 
problems; and that she is "currently employable" if only MS 
is considered.  The examiner felt that the question of 
employability was best left to a psychiatrist.  

Since there is such a divergence of opinion concerning the 
severity of the veteran's psychiatric problems, whether due 
to the service-connected bipolar disorder and/or to the non-
service-connected borderline personality disorder, as opposed 
to her MS (even were the Board to assume that she has it), 
this case must be returned to the RO to have these physicians 
attempt to reach a consensus, particularly on the question of 
employability.  This is especially necessary because the 
Board cannot make its own independent medical 
determinations-but rather, must find plausible reasons for 
favoring one medical opinion over another.  See Evans v. 
West, 12 Vet. App. 22, 30-31(1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

Accordingly, the claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO should have the VA 
psychiatrist and the VA neurologist who 
examined the veteran in May 2000 submit 
addenda to the reports of their 
evaluations wherein they reconcile the 
differences of opinion as to the degree 
of disability caused by each of the 
service-connected disabilities as opposed 
to non-service-connected problems, such 
as a personality disorder, DJD of the 
cervical spine, possible Arnold-Chiari 
malformation, etc.  Since the primary 
purpose of having these physicians submit 
additional reports is to determine 
whether the service-connected bipolar 
disorder and MS should receive higher 
ratings, and whether these conditions, 
either individually or collectively with 
the other service-connected disabilities, 
render the veteran unemployable, 
the examiners should arrive at a 
consensus of opinion.  In making these 
determinations, the examiners should 
review the entire record, including the 
reports of the May 2000 evaluations, 
along with the history of medical 
notations of unemployability that were 
noted in the Board's April 1999 remand.  
If, for whatever reason, it is not 
feasible or possible to have these VA 
physicians submit addenda to their 
earlier evaluations, the veteran should 
be scheduled for another VA psychiatric 
examination and/or another VA neurologic 
examination, by similarly qualified 
physicians, to obtain medical opinions 
responding to these issues.  The report 
of the examinations should reflect 
consideration of the veteran's pertinent 
medical history and complaints, and all 
pertinent clinical findings and tests 
should be performed, especially those 
necessary to apply both the old and new 
rating criteria concerning the bipolar 
disorder, and to adequately address the 
applicable rating criteria for the MS, 
including those contained in 38 C.F.R. 
§ 4.124a.  It is imperative that the 
examining physicians review all of the 
pertinent evidence in the claims folder, 
including a complete copy of this remand 
and the Board's prior remand.  The 
examiners must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to 
specific evidence in the record in 
typewritten reports.  The examiners 
should also explain his/her conclusions 
in the context of other opinions of 
record, reconciling any differences of 
opinion regarding the severity of the 
veteran's bipolar disorder and MS.  A 
consensus opinion should be reached as to 
the effect of service-connected 
disability on employability.

2.  The RO should review the examination 
reports to determine if each is in 
compliance with the directives of this 
remand.  If not, it should be returned, 
along with the claims folder, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

3.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claims.  In adjudicating the MS 
claim, the RO should, to the extent 
feasible, determine whether rating the 
disability according to the body part(s) 
(or system(s)) affected would result in a 
more favorable rating than the rating 
currently assigned.  See 38 C.F.R. 
§ 4.124a (1999).  In doing so, the RO 
should review the medical evidence 
generated on remand, and consider whether 
additional development is warranted-
including specialized examinations or 
testing which otherwise might be needed 
to refine the evidentiary record.  The RO 
should also consider whether "staged" 
ratings are warranted for the MS.  See 
Fenderson, 12 Vet. App. at 126, citing 
38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30.  
In adjudicating the claim for an 
increased rating for the bipolar 
disorder, the RO should clearly identify 
which mental disorder(s) is/are service 
connected, taking into consideration the 
effects of any change in diagnosis.  Cf. 
38 C.F.R. § 4.128 (1995) and 38 C.F.R. 
§ 4.125 (1999); and see 38 C.F.R. § 4.13.  
The RO must base its decision on 
consideration of all of the pertinent 
evidence of record, both favorable and 
unfavorable to the claims, including that 
added to the record since the issuance of 
the last Supplemental Statement of the 
Case (SSOC) and as a result of the above-
requested development.

4.  If any benefit sought is not granted, 
then the veteran and her representative 
should be furnished another SSOC and 
given an opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this remand is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether any benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and/or 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


